 Case 1:20-cv-01873-EK Document 5 Filed 04/24/20 Page 1 of 2 PageID #: 95



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------x
ALBERTO BASTIDAS,

                      Plaintiff,                   ORDER
                                                   20-CV-1873 (EK)
                -against-

COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.

-------------------------------------x
ERIC R. KOMITEE, U.S. District Judge:

    Plaintiff filed the complaint in this case on April 21, 2020.

The parties are directed to adhere to the following procedure,

which the Eastern District of New York Board of Judges has adopted

for expediting the disposition of Social Security cases:


  1. Defendant shall proceed promptly to obtain the
     administrative record of the proceedings below, and
     shall file the record by July 23, 2020, unless an
     extension is granted by the Court for good cause. The
     administrative record, when filed, will constitute
     Defendant’s answer, unless Defendant otherwise moves
     against the complaint. If Defendant is unable to file
     the record by that date, then the Court should be
     notified in writing by that date. Such notification
     should include a request for an extension, which
     specifies a date and demonstrates the good cause for the
     extension, including the date the administrative record
     was requested, whether or not it has been received, and
     the most recent efforts made to obtain it.

  2. Plaintiff shall file and serve a motion for judgment on
     the pleadings by September 8, 2020; Defendant shall file
     and serve its response to Plaintiff’s motion, which
     response must contain a full recitation of the relevant
     facts and underlying administrative proceedings, by
     October 23, 2020; and Plaintiff shall file and serve a
     reply, if any, by November 9, 2020.

  3. The parties are to comply in all respects with
 Case 1:20-cv-01873-EK Document 5 Filed 04/24/20 Page 2 of 2 PageID #: 96



     applicable Local Rules for this district and this
     Court’s Individual Practices and Rules, including but
     not limited to the Court’s Individual Practices and
     Rules II.D and III.C regarding proper courtesy-copy
     procedure and legal memorandum pages limitations (i.e.,
     25 pages for opening and opposition briefs, and 10 pages
     for reply briefs). The parties are reminded to ensure
     all legal memoranda include citations to the record.

   4. The parties are reminded that Electric Case Filing (ECF)
      is mandatory for all non pro se litigants. All filings
      must be made via ECF.


                                        SO ORDERED:


                                         /s/ Eric R. Komitee
                                        ERIC R. KOMITEE
                                        United States District Judge
Dated:Brooklyn, New York
      April 24, 2020




                                    2
